Case 2:20-bk-17433-VZ   Doc 66 Filed 09/30/20 Entered 09/30/20 14:37:12   Desc
                         Main Document    Page 1 of 7
Case 2:20-bk-17433-VZ   Doc 66 Filed 09/30/20 Entered 09/30/20 14:37:12   Desc
                         Main Document    Page 2 of 7
Case 2:20-bk-17433-VZ   Doc 66 Filed 09/30/20 Entered 09/30/20 14:37:12   Desc
                         Main Document    Page 3 of 7
Case 2:20-bk-17433-VZ   Doc 66 Filed 09/30/20 Entered 09/30/20 14:37:12   Desc
                         Main Document    Page 4 of 7
Case 2:20-bk-17433-VZ   Doc 66 Filed 09/30/20 Entered 09/30/20 14:37:12   Desc
                         Main Document    Page 5 of 7
Case 2:20-bk-17433-VZ   Doc 66 Filed 09/30/20 Entered 09/30/20 14:37:12   Desc
                         Main Document    Page 6 of 7
Case 2:20-bk-17433-VZ   Doc 66 Filed 09/30/20 Entered 09/30/20 14:37:12   Desc
                         Main Document    Page 7 of 7
